Citation Nr: 0011128	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for malaria.

Entitlement to a higher (compensable) rating for residuals of 
a shell fragment wound of the neck, initially assigned a 
0 percent evaluation, effective from December 1997.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1949 to December 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for malaria and granted service connection for a 
shell fragment wound scar of the neck, and assigned a 
0 percent evaluation for this scar, effective from December 
1997.


REMAND

In the substantive appeal the veteran requested a hearing at 
the RO before a traveling member of the Board.  This request 
was reiterated in a letter dated in April 2000.  He has not 
been provided with such a hearing.  In order to ensure due 
process, the RO should schedule the veteran for such a 
hearing in accordance with appropriate legal and regulatory 
criteria.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.705 (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The veteran should be scheduled for a 
"travel board" hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




